EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David W. Leibovitch on May 13, 2022.
The application has been amended as follows: 
Canceled claim 2.
Amended claim 1 as follows:
1. (Currently Amended) A set comprising a first panel, a second panel and a mechanical locking device for locking the first panel to the second panel, wherein: 
the first panel comprises a first edge surface and a first panel surface, 
the second panel comprises a second panel surface, 
the first edge surface is facing or parallel to the second panel surface in a locked position of the first and the second panel, 
the mechanical locking device comprises at least one rod-shaped element at the first edge surface and at least one insertion groove at the second panel surface, 
the rod-shaped element is configured to cooperate with the insertion groove in the locked position, 
the rod-shaped element extends at a first angle from the first edge surface, 
the insertion groove extends into the second panel surface at a second angle from the second panel surface, 
the mechanical locking device further comprises a locking groove at the second panel surface and a locking part at the first edge surface or a locking groove at the first edge surface and a locking part at the second panel surface, 
the locking groove comprises at least one locking surface extending at a third angle from the first edge surface or from the second panel surface, 
the locking part is configured to cooperate with the locking groove and lock against the locking surface in the locked position, 
the third angle is different than the first angle, the first angle is within the range of about 30o to 60o, 
the mechanical locking device is configured to obtain the locked position by displacing the first panel relative the second panel in an assembly direction which is essentially parallel with the first panel surface, the assembly direction being essentially parallel with at least one of the first angle and the second angle,
the locking part is arranged in a locking part groove on the first edge surface or at the second panel surface, wherein when the locking part is configured to resiliently retract [[retracts]] into the locking part groove [[, the locking part]] and is biased to extend in a direction away from the locking part groove, and 
the first and second panels are configured to become locked by sliding an end surface of the locking part along the first or second panel surface, during which time the rod-shaped element slides into the insertion groove and the locking part resiliently retracts into the locking part groove, at least until the locking part springs into the locking groove in the direction away from the locking part groove such that, in the locked position of the first and second panels, the locking part extends into the locking groove.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to  claim 1, Energising Coupling (WO 2009/136195) discloses the claimed set with the exception of wherein the first and second panels are configured to become locked by sliding an end surface of the locking part along the first or second panel surface, during which time the rod-shaped element slides into the insertion groove and the locking part resiliently retracts into the locking part groove, at least until the locking part springs into the locking groove in the direction away from the locking part groove such that, in the locked position of the first and second panels, the locking part extends into the locking groove.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the set disclosed by Energising Coupling to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/13/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619